06/23/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0057


                                        DA 20-0057


WILLARD RUSSELL KEIGHTLEY,                                                FILED
Trustee ofLouise Keightley Trust
and Manager ofProperty,                                                    JUN 2 3 2020
                                                                         Bowen
                                                                                 Greenw000
                                                                       Clerk of Supreme
                                                                                        Court
              Plaintiff and Appellee,                                     Slate of Montane




       v.                                                          ORDER
DAVID ANDREW KEIGHTLEY and
THE LOUISE KEIGHTLEY TRUST, by
and through, KATHLEEN KEIGHTLEY
JOHNS,co-Trustee,

              Defendants and Appellant.


      Appellant filed a motion for extension of time to file the opening brief, and this
Court granted Appellant until April 27, 2020,to do so. Appellant did not thereafter file an
opening brief and on June 3,2020,this Court ordered that Appellant file the opening brief
no later than June 22, 2020. Nothing further has been filed.
      THEREFORE,
      IT IS ORDERED that this case is DISMISSED WITH PREJUDICE.
      The Clerk is directed to provide copies of this Order to David Andrew Keightley
and to all counsel ofrecord.
      DATED this 23rd day ofJune,2020.



                                                          ,.//w,a)
                                                               Chief Justice
    '''• -L-\
     Justices




2